[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1862

             ESTATE OF JENNIE E. PREVETT, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                BETTY ANN COHEN, DR., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Peter D. Prevett on brief pro se.                            
Pamela S.  Gilman, Jennifer Ellis  Burke and Taylor, Duane, Barton                                                                              
& Gilman, LLP on brief for appellee, Betty Ann Cohen, M.D.                     
Wilson D. Rogers, Jr., Wilson D. Rogers,  III and Dunn and Rogers,                                                                              
P.C.  on brief  for appellees,  Richard NG,  M.D. and  St. Elizabeth's            
Medical Center of Boston, Inc.

                                         

                      November 10, 1997
                                         

     Per  Curiam.  Upon careful review of the parties' briefs                            

and the appellate  record, we reject plaintiffs'  contentions

that the district court misinterpreted the  Emergency Medical

Treatment and Active Labor Act  (EMTALA), 42 U.S.C.   1395dd,

and  applied an  incorrect  standard under  Fed.  R. Civ.  P.

12(b)(6).    Substantially  for  the  reasons  given  in  the

district  court  order  dated  June  30,  1997,  the  amended

complaint failed to state  an EMTALA claim upon which  relief

could be granted, even though the complaint nominally invoked

EMTALA.  See Vickers v.  Nash General Hospital, Inc., 78 F.3d
139, 143-44 (4th Cir. 1996). 

     We   make  no  comment  on  the  merits  of  plaintiffs'

remaining state law claims.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-